Mr. Presiding Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Municipal Court of Chicago, § 13*—when statement of claim insufficient., A statement of claim alleging that damage resulted to the plaintiff from an act of the defendant, without an averment of negligence when the act itself does not indicate negligence, does not state a cause of action. 2. Negligence, § 187*—when evidence insufficient to show. In an action for damages alleged to have been caused by the bursting of a pipe belonging to the defendant and the precipitation of hot lard upon the plaintiff and his team while driving along a highway, evidence held not to show any negligence on the part of the defendant. 3. Municipal Court of Chicago, § 31*—when judgment reversed. Where a statement of claim does not allege a cause of action, a judgment for the plaintiff will be reversed.